Citation Nr: 0812235	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  04-23 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
status-post anterior cruciate repair, medial meniscus tear, 
right knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease, traumatic, right knee.

3.  Entitlement to a compensable evaluation for limitation of 
extension of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel
INTRODUCTION

The veteran had active service from November 1985 to June 
1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2002 by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO).  The veteran's claims file was 
subsequently transferred to the St. Petersburg, Florida RO.

The veteran requested a video-conference hearing in 
connection with the current claims.  The hearing was 
scheduled for January 2008, but the veteran failed to report 
for the hearing and made no attempt to reschedule the 
hearing.  Thus, the Board finds that the veteran's request 
for a hearing is considered to be withdrawn.  38 C.F.R. § 
20.704(d) (2007).


FINDINGS OF FACT

1.  The veteran's right knee disability has not resulted in 
more than moderate impairment due to instability or 
subluxation.

2.  The veteran's service-connected traumatic degenerative 
joint disease, right knee, is assigned a 10 percent rating, 
the maximum schedular rating authorized under Diagnostic Code 
5010.  

3.  The veteran's range of motion on extension was limited to 
six degrees.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 20 percent, 
but not higher, for status-post anterior cruciate repair, 
medial meniscus tear, right knee are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2007).
2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for traumatic arthritis.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.71a, Diagnostic 
Code 5010 (2007).
 
3.  The criteria for a compensable disability evaluation for 
limitation of extension of the right knee are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the veteran contends that the condition of his 
right knee has worsened, and that this decline warrants a 
higher rating.  The veteran was originally granted service 
connection for a post-operative right knee injury.  The RO 
evaluated the veteran's knee injury as 10 percent disabling, 
effective June 9, 1988.  A subsequent rating decision dated 
March 1990 also continued the veteran's 10 percent 
evaluation, while a rating decision dated July 1998 granted 
the veteran a temporary 100 percent evaluation for the period 
March 2, 1998 to October 1, 1998 due to surgical or other 
treatment necessitating convalescence.  A May 1999 rating 
decision rephrased the issue on appeal as evaluation of 
status-post anterior cruciate repair, medial meniscus tear, 
right knee.  The RO rated the veteran's disability at that 
time under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and 
continued the 10 percent evaluation, effective October 1, 
1998. 

The rating decision currently on appeal was issued in October 
2002.  The RO continued the veteran's 10 percent evaluation 
for status-post anterior cruciate repair, medial meniscus 
tear, right knee, effective October 1, 1998.  Additionally, 
the RO granted service connection for degenerative joint 
disease, traumatic, right knee.  The RO evaluated the 
veteran's traumatic right knee arthritis under 38 C.F.R. § 
4.71a, Diagnostic Code 5010 as 10 percent disabling, 
effective July 17, 2002.

During the pendency of this appeal, the RO also granted 
service connection based on limitation of extension of the 
right knee in a rating decision dated March 2005.  The RO 
rated the limitation of motion under 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 as a non-compensable disability, 
effective July 17, 2002.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

The present level of disability is of primary concern where, 
as here, an increase in an existing disability rating based 
on established entitlement to compensation is at issue.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. 

A recent decision of the United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of staged ratings 
would be necessary.  Based upon the guidance of the Court in 
Hart, the Board has considered whether a staged rating is 
appropriate in this instance.  However, staged ratings are 
not warranted in the present case.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation due to pain which is supported by 
adequate pathology and evidenced by the visible behavior of 
the veteran undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in the reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling and pain on movement.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Diagnostic Code 5257 requires a 10 percent evaluation for 
slight recurrent subluxation or lateral instability.  A 20 
percent evaluation is assigned for moderate recurrent 
subluxation or lateral instability.  A 30 percent evaluation 
is assigned for severe recurrent subluxation or lateral 
instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2007).

Under Diagnostic Code 5261, a non-compensable rating is 
warranted where extension is limited to five degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees, while a 20 percent evaluation is assigned where 
extension is limited to 15 degrees.  A 30 percent rating is 
assigned where extension is limited to 20 degrees.  A 40 
percent evaluation is warranted where extension is limited to 
30 degrees, and a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.

Diagnostic Code 5010 instructs the rating specialist that 
traumatic arthritis must be substantiated by x-ray findings 
and rated as degenerative arthritis.  Under Diagnostic Code 
5003, degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When, however, the limitation of 
motion of the specific joint or joints involved is non-
compensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

The Board has considered all of the evidence of record.  The 
first pertinent VA treatment record is dated July 2001.  The 
veteran underwent magnetic resonance imaging (MRI) of the 
right knee.  The results were interpreted to show status-post 
anterior cruciate ligament (ACL) reconstruction with 
suspicion of at least partial disruption of the 
reconstruction.  The radiologist also noted a complex medial 
meniscal tear with substance loss in the posterior horn 
suggesting a displaced fragment or prior debridement.  In 
addition, mild to moderate tri-compartmental degenerative 
joint disease (DJD), small joint effusion, and suspect focal 
osteochondral injury of the medial femoral condyle were 
noted.  

The veteran was afforded a VA surgical orthopedic 
consultation in July 2001.
X-rays taken at that time were interpreted to be consistent 
with post-traumatic osteoarthritis.  Upon physical 
examination, the examiner found no evidence of effusion.  The 
McMurray Test was negative and the veteran had good 
varus/valgus and anterior/posterior stability.  Normal range 
of motion of the knee on extension is to 0 degrees, while 
normal range of motion on flexion is to 140 degrees.  See 38 
C.F.R. § 4.71a, Plate II (2007).  Range of motion testing on 
the right knee revealed flexion between 6 and 115 degrees of 
flexion.  No measurement on extension was noted.  

The impression was status-post ACL repair with good result as 
well as post-traumatic osteoarthritis "which will likely 
progress over the years."  The examiner also noted that the 
veteran had a permanent and progressive disability of the 
right knee.  The examiner observed that the veteran was able 
to work a more sedentary job, but would have problems with 
any strenuous use of the knee.  The examiner opined that the 
veteran would require a total joint replacement in the 
future.

The veteran was fitted with a right knee brace in November 
2001 and provided instructions on the proper use and care of 
the brace. 

In July 2002, the veteran presented with concerns of knee and 
back pain.  The veteran described his right knee pain as 
"chronic" and indicated that his right knee pain caused him 
to limp.  Upon physical examination, the examiner found the 
veteran to have a steady gait with a mild limp on the right 
side.  The examiner observed crepitus, but noted that the 
right knee was non-tender.  The impression was 
osteoarthritis, knee pain.

The veteran was afforded a VA Compensation and Pension (C&P) 
Examination in August 2002 in connection with the current 
claim.  The veteran provided a past medical history which was 
significant for three prior knee surgeries.  The veteran 
indicated that his right knee pain worsened with activity and 
that he could walk approximately 10 yards without stopping.  
The veteran reported a chronic, dull, aching pain, locking, 
popping, and giving way of the knee, instability, 
particularly when climbing stairs, as well as mildly 
decreased range of motion and extension of the knee.  The 
veteran obtained relief by taking prescription medication, 
Ibuprofen, Extra Strength Tylenol, and using a knee brace.  

Upon physical examination, the examiner noted that the 
veteran walked approximately 50 yards without stopping.  The 
examiner also observed a 12 centimeter curved scar over the 
tibial tubercle approximately around the medial portion of 
the patella.  The examiner noted an "obvious" defect in the 
patella resulting from a bone patellar tendon bone autograft, 
as well as mild patellofemoral crepitus with "significant" 
guarding when attempting Anterior Drawer and Lachman's Tests.  
The examiner also found five to six millimeters of anterior 
translation on anterior drawer testing when the veteran was 
not guarding.  The examiner was unable to achieve a pivot 
shift due to guarding.  The McMurray Test was positive and 
positive medial condylar tenderness to palpitation was noted 
as well.  Range of motion testing was between 3 and 130 
degrees.

The impression was: 

Status-post ACL rupture with ACL 
reconstruction, obvious osteochondral 
injury resultant in OATs procedure and 
subsequent arthroscopic debridement of 
further problems of his knee which were 
likely osteochondral and also probably 
meniscal injuries.  It has been 
suggested to this patient that he 
facing a total knee arthroplasty.  He 
has moderate to severe degenerative 
arthrosis particularly of a man his 
age.  He has significant decreased 
function in his right knee . . . . [H]e 
has significant pain and limitations 
particularly with squatting and 
stability activities.     

The examiner then ordered x-rays of the veteran's right knee.  
The x-rays were interpreted to show ACL repair with mild to 
moderate degenerative change of the medial joint compartment 
with remodeling of the femoral condyle.  The radiologist also 
noted mild degenerative changes in the lateral and 
patellofemoral joint compartments as well as mild joint space 
narrowing.   

A private treatment note dated February 2003 revealed that 
the veteran underwent additional MRI testing of the right 
knee.  The results were interpreted to show severe 
osteoarthritic changes with some medial joint space narrowing 
and prominent osteophytes.  A slight deformity of the 
posterior horn of the medial meniscus was also noted.  The 
radiologist opined that this deformity represented a "tear, 
probably degenerative."  No evidence of effusion was found.  
The radiologist observed that the veteran's ACL had been 
repaired and appeared to be intact.  Thickening and increased 
T2 signal was noted in the patellar tendon, which was 
purportedly consistent with a tendinopathy.

The veteran sought additional private care in March 2003.  A 
preoperative report dictated by J. S., M.D., found the 
veteran to have crepitus upon motion of the right knee, pain 
with extremes of motion, and arthritic changes of the right 
knee.  Straight leg raises were negative.  Some weakness of 
flexion and extension of the right knee was noted when 
compared to the left knee, but Dr. S. concluded that "this 
finding is mild."  Dr. S. noted the presence of pain and 
mild laxity with Drawer and Lachman testing of the right knee 
when compared to the left knee.

Dr. S. diagnosed the veteran as being status-post contusion 
and having strain of the right knee with some probable 
"fairly advanced" degenerative meniscal tearing and 
arthritic changes of the right knee.  Dr. S. subsequently 
performed an arthroscopy on the veteran's right knee in March 
2003.

The veteran sought a second opinion from P. C., D.O. in July 
2003 after experiencing recurring right knee pain.  The 
veteran indicated that his right knee pain was exacerbated 
when a large drum of antifreeze fell against his leg while at 
work in January 2003.  Upon physical examination, the veteran 
was found to be in moderate pain.  The examiner noted 
tenderness anteriorly as well as minimal tenderness medially 
and laterally.  No evidence of posterior tenderness or acute 
fracture was noted and the Homans Test was negative.  The 
veteran stated that he wore a patellar stabilizing brace and 
attended physical therapy, but that in his opinion, these 
measures did not help his condition.

Range of motion testing was from 0 to 140 degrees with mild 
crepitus, especially over the patella, on a wide range of 
motion.  The examiner also observed some popping of the 
patella with motion.  MRI testing of the right knee was 
interpreted to show chondromalacia of the patella while x-
rays revealed no significant tilting of the patella on the 
sunrise view.  In addition, chondromalacia of the patella and 
some mild degenerative arthritis on the medial and lateral 
compartments was noted.  The examiner diagnosed the veteran 
as having chondromalacia of the patella with possible 
patellofemoral malalignment and "significant snapping."

The veteran was afforded another VA C&P examination in August 
2004.  The examiner reviewed the veteran's claims file.  The 
veteran reported daily right knee pain which he rated as a 
six or seven on a scale of one to ten.  The veteran also 
reported flare-ups with humid or damp weather and he 
indicated that his pain was a ten on a scale of one to ten at 
those times.  The examiner noted that the veteran used a knee 
brace "on most days," but that he did not have it at the 
examination.  The veteran indicated that he had not worked 
since January 2003 and that his right knee affected his daily 
activities in that he was limited in his ability to run, 
bike, walk long distances, and climb stairs.  The veteran 
further noted that his right knee "gave out" on him and 
that he felt an occasional clicking in the knee.  The 
estimated change in movement with flare-ups was 25 percent.

Upon physical examination, the examiner noted the presence of 
four to five scars on the right knee from previous 
arthroscopies.  The scars were well-healed and non-tender.  
However, the right knee was tender on deep palpitation.  
Range of motion testing on flexion and extension was 5 to 90 
degrees.  The veteran reported pain on motion, but the 
examiner noted that no additional range of motion was lost 
due to pain, fatigue, weakness, or lack of endurance 
following repetitive use.  The impression was service-
connected ACL repair of the right knee and tear of the 
posterior horn of the medial meniscus.

In May 2005, the veteran sought VA care after experiencing 
"chronic" knee pain.  The veteran stated that he had a 
"stressed full day at work" the previous Friday with the 
onset of pain Friday night.  The veteran stated that he was 
out of pain medication.  Upon physical examination, the 
examiner noted the presence of well-healed old scars on the 
veteran's right knee, but found no evidence of erythema, 
heat, or swelling.  X-rays revealed superior subluxation of 
the right patella.  The examiner diagnosed the veteran as 
having chronic right knee and back pain, and prescribed the 
veteran pain medication.

The veteran reported in a VA history and physical examination 
administered in June 2006 that he had a cortisone shot three 
days prior to the examination.  The veteran stated that his 
knee locked when he walked, and that his job as a truck 
driver required heavy lifting, climbing, and bending.  It was 
noted that the veteran was on "light duty."  The veteran's 
past medical history was significant for numerous knee 
surgeries as well as arthritis.  The examiner noted that the 
veteran had mild DJD of the right knee, and diagnosed the 
veteran as having knee arthralgia.  

The veteran presented to VA in August 2006 with concerns of 
right knee pain.  The veteran also reported locking, 
instability, swelling, and popping.  The veteran's pain was 
more problematic than the instability.  The veteran reported 
some relief with prescribed steroid injections and Tylenol 
with codeine.  Upon physical examination., the examiner 
observed that the veteran walked using a brace and cane.  The 
Lachman Test and varus/valgus test was negative.  However, 
the examiner noted mild effusion.  X-rays of the right knee 
were interpreted to show evidence of ACL with stable femoral 
and tibial screws.  No evidence of gross fracture, 
suprapatellar fluid collection, or subluxation was seen.  The 
medial compartment of the femoral-tibial joint was moderately 
to markedly narrowed, and worsened when compared with a 
previous radiograph.  The examiner diagnosed the veteran as 
having right knee degenerative joint disease of the medial 
and patellofemoral compartment, torn ACL graft, and radicular 
low back pain.

VA administered another C&P examination in December 2006.  
The examiner reviewed the claims file.  The veteran provided 
a medical history which was significant for four knee 
surgeries.  He rated his daily pain, which was located in 
the deep aspect of the right knee, as a six on a scale of 
one to ten.  The veteran reported worsening pain with 
changes in weather, pain, stiffness, weakness, and swelling, 
as well as flare-ups approximately two to three times per 
month.  Flare-ups were typically several hours in duration 
and the veteran rated his pain at that time as a ten on a 
scale of one to ten.  The veteran obtained some relief with 
heat.  He denied heat, redness, recurrent subluxation, or 
dislocation of the right knee.  The examiner observed that 
the veteran walked with a cane and used a brace on the right 
knee.  The veteran stated that he could not walk for more 
than ten minutes before having to stop and rest as a result 
of right knee pain.

Upon physical examination, the examiner noted minimal joint 
edema with no evidence of guarding, muscle spasm, 
tenderness, heat, or redness.  Range of motion testing was 0 
to 110 degrees with pain through out the motion.  The 
examiner found evidence of ACL laxity with greater than 
seven millimeters of movement on the anterior drawer test.  
No evidence of ACL instability was noted with the posterior 
drawer test, and varus/valgus testing showed no evidence of 
medial or lateral collateral ligament instability in the 
right knee.  The McMurray Test was also negative.  No 
evidence of painful motion was observed, and the examiner 
likewise found no evidence of pain, fatigue, weakness, or 
incoordination on repetitive motion testing.  The examiner 
diagnosed the veteran as being status-post ACL repair, 
medial meniscus tear, right knee.    

Given the evidence of record, the Board finds that the 
veteran is entitled to a 20 percent evaluation, but not 
higher, under Diagnostic Code 5257 for his right knee 
disability.  In particular, the Board notes that the 
veteran's right knee disability is characterized by 
alternating periods brief improvement followed by worsening 
symptoms.

The Board acknowledges that the evidence of record described 
"mild" weakness of flexion and extension of the right knee 
when compared to the left knee in a March 2003 private 
treatment note.  Subsequent treatment records indicate 
diminished range of motion or painful motion.  Recently, the 
December 2006 VA C&P examination noted the presence of 
minimal joint edema with no evidence of guarding, muscle 
spasm, tenderness, heat, or redness.  While the examiner 
found evidence of ACL laxity with greater than seven 
millimeters of movement on the anterior drawer test, no 
evidence of ACL instability was noted with the posterior 
drawer test, and varus/valgus testing showed no evidence of 
medial or lateral collateral ligament instability in the 
right knee.  No evidence of painful motion was observed, and 
the examiner found no evidence of pain, fatigue, weakness, 
or incoordination on repetitive motion testing.    
  
On the other hand, a VA examiner indicated in July 2001 that 
the veteran had a permanent and progressive disability of the 
right knee "which will likely progress over the years."  
The veteran reported a chronic, dull, aching pain, locking, 
popping, and giving way of the knee, instability, 
particularly when climbing stairs, as well as mildly 
decreased range of motion during the August 2002 VA C&P 
examination.  The veteran was advised that he would 
eventually need a right knee arthroplasty.  

Similarly, a February 2003 MRI showed severe osteoarthritic 
changes with some medial joint space narrowing and prominent 
osteophytes, while the veteran indicated during the August 
2004 VA C&P examination that his right knee affected his 
daily activities in that he was limited in his ability to 
run, bike, walk long distances, and climb stairs.  The 
veteran further noted that his right knee "gave out" on him 
and that he felt an occasional clicking in the knee.  The 
estimated change in movement with flare-ups was 25 percent.  
X-rays taken in May 2005 revealed superior subluxation of the 
right patella, while x-rays taken in August 2006 showed that 
the medial compartment of the femoral-tibial joint was 
moderately to markedly narrowed, and worsened when compared 
with a previous radiograph.  The veteran also expressed 
difficulty doing his job as a result of his right knee 
disability in June 2006 and was placed on light duty.  The 
veteran reported worsening pain in December 2006 with changes 
in weather, pain, stiffness, weakness, and swelling, as well 
as flare-ups approximately two to three times per month.  
Flare-ups were typically several hours in duration.

The Board has also considered whether there is additional 
functional loss due to flare-ups, fatigability, 
incoordination and pain on movement.  The veteran reported on 
multiple occasions symptoms such as pain, stiffness, 
weakness, swelling, giving way, locking, and easy 
fatigability.  In August 2004, the VA examiner estimated that 
the change in movement with flare-ups was 25 percent.

The Board also points out that where manifestations of a 
service-connected disability cannot be separated from the 
manifestations of a non-service-connected disability, all 
manifestations must be attributed to the service-connected 
condition.  Mittleider v. West, 11 Vet. App. 181 (1998).  In 
that regard, the Board notes that the veteran reported a 
work-related right knee injury in January 2003 when a large 
drum of antifreeze fell against his leg.  The Board notes 
that the RO failed to obtain any evidence with respect to 
this incident, and subsequent VA and private examiners failed 
to differentiate which symptoms, if any, were related to the 
work accident, and which symptoms, if any, were related to 
the veteran's service-connected right knee disability.  
Consequently, the Board is required to attribute all 
manifestations and symptoms to the veteran's service-
connected right knee disability. 

Accordingly, the Board concludes that the veteran's right 
knee disability more nearly approximates the criteria for a 
20 percent evaluation, but not higher, under Diagnostic Code 
5257.  A 30 percent evaluation is not warranted during any 
period of time covered by this appeal as the evidence of 
record does not reflect that the veteran's symptoms have 
resulted in severe impairment due to instability or 
subluxation.
With respect to the veteran's contention that he is entitled 
to a compensable evaluation for limitation of extension, 
Diagnostic Code 5261 assigns a 10 percent rating where 
extension is limited to 10 degrees.  Range of motion testing 
conducted in July 2001 indicated that the veteran's extension 
was limited to six degrees.  Other range of motion 
measurements on extension taken in August 2002, July 2003, 
August 2004, and December 2006 showed improvement from the 
July 2001 measurement.  As the veteran is unable to satisfy 
the criteria for a 10 percent evaluation, the Board finds 
that other provisions of Diagnostic Code 5261 are not 
applicable in this case.  Accordingly, the Board concludes 
that the veteran is not entitled to a compensable disability 
evaluation for limitation of extension of the right knee.

With respect to the veteran's contention that he is entitled 
to an evaluation in excess of 10 percent for traumatic 
arthritis of the right knee, the Board observes that he has 
been assigned the maximum schedular rating available for 
traumatic arthritis.  See 38 C.F.R. §4.71a, Diagnostic Codes 
5003, 5010 (2007).  

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's disabilities, that 
would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 338, 339 (1996).


Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, No. 05-
0355, (U.S. Vet. App. January 30, 2008).   Further, if the 
Diagnostic Code under which the veteran is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran.  
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

The veteran was notified in April 2003, March 2005, and June 
2006 VCAA letters that he could submit evidence showing his 
service-connected disabilities had increased in severity.  In 
the June 2006 letter, the veteran was informed that evidence 
of an increase in severity could be submitted in the form of 
statements from his doctor containing physical and clinical 
findings, the results of laboratory tests or x-rays, and lay 
statements from individuals who could describe the manner in 
which the disability had become worse.  The veteran was told 
to inform the RO of dates of treatment at VA facilities so 
those records could be obtained, and that if he had not been 
recently examined or treated, he could submit his own 
statement indicating the frequency and severity of symptoms 
and additional disability caused by the conditions.  

However, as specific criteria are required for increased 
ratings to be assigned, the Secretary must provide at least 
general notice of the requirements and that a disability 
rating will be determined if an increase is found by applying 
relevant diagnostic codes.  The VCAA letters in this case do 
not satisfy these requirements.  In Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the United States Court of Appeals 
for the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial, and that once 
an error is identified as to any of the four notice elements 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the veteran.  The Federal Circuit stated that 
requiring a veteran to demonstrate prejudice as a result of 
any notice error is inconsistent with the purposes of both 
the VCAA and VA's uniquely pro-veteran benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the veteran, see Vazquez-Flores, slip op. at 12. ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889.  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores, slip op. at 
9.

In this case, the Board finds that any notice errors with 
respect to the information and evidence needed to 
substantiate increased rating claims are harmless error and 
did not affect the essential fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
Board also finds that the veteran had actual knowledge of the 
information and evidence needed to substantiate his increased 
rating claims.  In particular, the veteran was service-
connected for a right knee disability since November 1988.  
Since that time, the veteran has filed multiple claims for an 
increased rating based on that disability.    

The veteran was also provided with the rating criteria for a 
knee impairment (Diagnostic Code 5257) and traumatic 
arthritis (Diagnostic Code 5010) in the April 2004 Statement 
of the Case.  The Board notes that the veteran's claim was 
readjudicated following notice of this information by way of 
March 2005 and March 2007 Supplemental Statements of the 
Case.  Moreover, once the veteran was granted separate 
service connection for limitation of extension of the right 
knee in a March 2005 rating decision, and he subsequently 
requested an increased evaluation for that disability in a 
February 2006 statement, he demonstrated actual knowledge 
that knee disabilities could be rated separately under 
different diagnostic codes.  The veteran either submitted 
private treatment records or requested VA obtain them in 
support of his claim.  The veteran also indicated to VA 
examiners on more than one occasion the effects of his right 
knee disability on his employment and daily life.  
Additionally, the veteran and his representative have also 
provided specific arguments concerning the propriety of an 
increased rating thereby demonstrating actual knowledge of 
the relevant criteria.  

Given his contentions and the evidence of record, the veteran 
has demonstrated his affirmative understanding, i.e., he had 
actual knowledge of what was necessary to substantiate his 
increased rating claims.  Thus, the purpose of the notice, to 
ensure that he had the opportunity to participate 
meaningfully in the adjudication process, was not frustrated 
because he had actual knowledge of what was necessary to 
substantiate his claims prior to the Board's consideration of 
this matter, ensuring the essential fairness of the 
adjudication.  Based on the notices provided to the veteran, 
the Board finds that a reasonable person could be expected to 
understand what information and evidence is required to 
substantiate increased rating claims based on a knee 
impairment, traumatic arthritis, and limitation of extension 
of the knee.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The veteran was provided with 
notice, via a December 2007 letter, of the information and 
evidence necessary to establish a disability rating and an 
effective date for the disabilities on appeal.

In the present appeal, the veteran had actual knowledge of 
the information and evidence needed to substantiate his 
increased rating claims.  The veteran was also provided with 
notice, via a December 2007 letter, of the information and 
evidence necessary to establish a disability rating and an 
effective date for the disabilities on appeal.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
The veteran's available service medical records have been 
obtained.  The veteran's post-service treatment records have 
been obtained.  The veteran was afforded multiple VA 
examinations in connection with the current claims.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of the 
evidence is required.


ORDER

A 20 percent evaluation, but not higher, for status-post 
anterior cruciate repair, medial meniscus tear, right knee is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

An evaluation in excess of 10 percent for traumatic arthritis 
is denied.

A compensable evaluation for limitation of extension of the 
right knee is denied.


____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


